


Exhibit 10.78




March 14, 2016


Ladies and Gentlemen:


Reference is hereby made to that certain Promissory Note dated as of February
22, 2013 in the original principal amount of $1,360,000 (the "Note"), payable by
Cuattro Veterinary, LLC ("Vet International") to Heska Imaging US, LLC (formerly
named Cuattro Veterinary USA, LLC) ("Holder"). Capitalized terms not otherwise
defined herein have the respective meanings ascribed to them in the Note.


In consideration of, and to further facilitate, the transactions contemplated by
that certain Unit Purchase Agreement among Vet International, the founder and
members of Vet International, and Holder’s affiliate, Heska Corporation, Holder
hereby agrees that notwithstanding any provision of the Note to the contrary,
the Due Date of the Note shall be June 15, 2016.


All other provisions of the Note shall remain in full force and effect according
to their terms.


Very Truly Yours,


Heska Imaging US, LLC
 
By:
/s/ Jason A. Napolitano
 
Its:
Chief Financial Officer
 
 
 
 
 
 
 
Accepted:
 
 
 
 
Cuattro Veterinary, LLC
 
By:
/s/ Kevin S. Wilson
 
Its:
Member
 







